DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/22/21 is acknowledged.  Thus, this requirement is deemed final.

Priority

    PNG
    media_image1.png
    62
    386
    media_image1.png
    Greyscale

Status of the Claims
Claims 1-4, 7 and 9-21 are rejected.
Claims 5, 6 and 8 are objected.
Claims 22-24 are drawn to non-elected subject matter.

Claim Objections
Claims 5, 6 and 8 are objected to as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 15, 16, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of R3a claiming the following: 
    PNG
    media_image2.png
    82
    611
    media_image2.png
    Greyscale
.  
Claims 14-17 recite R3a being “H”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)  Claims 1, 2, 3, 4, 7, 9, 10, 18, 19, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,465,726.(PTO-1449)
US ‘726 discloses compounds and pharmaceutical compositions of Formula I: 
(a)  where R4=H; L1=a bond; R1=halogen; L2=N(R6)-(C0-C3 alkylene) wherein C=0 and R6=H; R2=heteroaryl; R3b=H; R3a=-(C0-C3 alkylene)-heterocyclyl wherein C=0 and heterocyclyl=1,2,3,4-tetrahydro-pyridin-4-yl (see first compound on top of column 291).

    PNG
    media_image3.png
    206
    290
    media_image3.png
    Greyscale


(b)  where R4=H; L1=a bond; R1=halogen; L2=N(R6)-(C0-C3 alkylene) wherein C=0 and R6=H; R2=heteroaryl; R3b=H; R3a=-(C0-C3 alkylene)-heterocyclyl wherein C=0 and heterocyclyl=1,2,3,4-tetrahydro-pyridin-4-yl substituted with –(CO)O-alkyl (see  compound on bottom of column 290).

    PNG
    media_image4.png
    266
    363
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    408
    525
    media_image5.png
    Greyscale

Pharmaceutical compositions are taught in column 94, lines 54-67.

(2)  Claims 1, 2, 3, 4, 9, 10, 18, 19, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO  2018/169700.
WO ‘700 discloses compounds and pharmaceutical compositions of Formula I where R4=H; L1=a bond; R1=halogen; L2=-N(R6)-C0 wherein R6=H; R2=unsubstituted and substituted heterocyclyls; R3b=H; and R3a=C0-heteroaryl substituted with alkyl (see compound of step 3 on page 105; see example 10 on page 96; see example 12 on page 99; see example 13 on page 99; see example 15 on page 101; example 19 on page 106; see example 22 on page 109; example 16 on page 102; example 18 on page 104; example 20 on page 108).

    PNG
    media_image6.png
    263
    390
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    306
    520
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    269
    394
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    338
    532
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    349
    560
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    384
    630
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    312
    553
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    352
    626
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    334
    586
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    333
    580
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    333
    553
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    327
    479
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    315
    572
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    345
    525
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    320
    512
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    346
    547
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    311
    471
    media_image22.png
    Greyscale
 

    PNG
    media_image23.png
    261
    422
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    260
    442
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    289
    480
    media_image25.png
    Greyscale

Pharmaceutical compositions are taught in paragraph 160, page 46.

(3)  Claims 2, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,163,767.
US ‘767 discloses compounds and pharmaceuticals compositions of Formula I where R4=H, L1=-C(O)-O-*, R1=alkyl, L2=-N(R6)-C0 wherein R6=H, R2=cyclohexyl unsubstituted and substituted at 4-position with OH, R3b=H and R3a=H (see Example 11, column 34 and Example 2, column 33).

    PNG
    media_image26.png
    168
    243
    media_image26.png
    Greyscale
  

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale

Pharmaceutical compositions are taught in column 18, lines 56-67.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN MABRY/
Primary Examiner
Art Unit 1625